         Case 5:21-cv-00201-PRW Document 6 Filed 06/02/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


TERENCE CRAWLEY,                              )
                                              )
              Petitioner,                     )
                                              )
v.                                            )          Case No. CIV-21-00201-PRW
                                              )
WARDEN OF THE FEDERAL                         )
TRANSFER CENTER,                              )
                                              )
              Respondent.                     )


                                         ORDER

       On May 7, 2021, United States Magistrate Judge Shon T. Erwin issued a Report and

Recommendation (Dkt. 5) in this action, recommending that Petitioner Terence Crawley’s

Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Dkt. 1) be dismissed without

prejudice for failure to file the Petition using the proper form and for failure to pay the

filing fee or, in the alternative, to obtain leave to proceed without prepayment of fees. The

Court ordered Petitioner to address these deficiencies by April 1, 2021 or else have this

action dismissed without prejudice to refiling (Dkt. 4). To date, Plaintiff has neither cured

said deficiencies nor responded to the Court’s Order in any way.

       Petitioner was advised that he had a right to object to the Report and

Recommendation by May 24, 2021, in accordance with 28 U.S.C. § 636 and Federal Rule

of Civil Procedure 72, and that failure to make a timely objection would waive any right to

appellate review of the factual and legal issues addressed in the Report and

Recommendation (Dkt. 5). No objections have been filed as of this date. Having failed to

                                             1
         Case 5:21-cv-00201-PRW Document 6 Filed 06/02/21 Page 2 of 2




object, Petitioner has accordingly waived his right to appellate review of the factual and

legal issues addressed in the Report and Recommendation (Dkt. 5). 1

       Upon review of the Report and Recommendation (Dkt. 5), the Court:

       (1)    ADOPTS in full the Report and Recommendation (Dkt. 5) issued by the
              Magistrate Judge on May 7, 2021; and

       (2)    DISMISSES WITHOUT PREJUDICE TO REFILING Petitioner’s
              Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Dkt. 1).


       IT IS SO ORDERED this 2nd day of June 2021.




1
  United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996);
Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); cf. 28 U.S.C. § 636(b)(1)
(requiring a district judge to “make a de novo determination of those portions of the report
or specified proposed findings or recommendations to which objection is made” but
otherwise permitting a district judge to review the report and recommendations under any
standard it deems appropriate).

                                             2
